Citation Nr: 9934407	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-18 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from August 1953 to August 
1957.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Chicago 
Regional Office (RO) November 1996 rating decision which 
denied a rating in excess of 50 percent for the service-
connected right knee disability.


FINDING OF FACT

The veteran's service-connected right knee disability is 
associated with severe arthritis, a 2 1/2-inch shortening of 
the right lower extremity, deformity, scarring, and loss of 
the patella, and is productive of constant aching pain, 
weakness, fatigability, muscle atrophy, and inability to 
engage in physical activity such as walking; range of motion 
of the knee is from 20 to 70 degrees.


CONCLUSION OF LAW

The schedular criteria for a rating of 60 percent for the 
veteran's service-connected right knee disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that disability associated with his service-
connected right knee disability has increased in severity.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992); King v. 
Brown, 5 Vet. App. 19 (1993).  Once determined that a claim 
is well grounded, VA has a duty to assist in the development 
of evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the veteran's claim.  Thus, the duty to assist has been met 
in this case. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Service connection for right knee disability was granted by 
RO rating decision in January 1958, and a 50 percent 
evaluation was assigned (and which rating has been in effect 
since that time).  That decision was based on the veteran's 
service medical records showing that he sustained a 
comminuted fracture of the distal third of the right femur 
involving both condyles of the femur in an accident in 
January 1956; during an extended period of hospitalization 
following the injury, debridement of the fracture was 
performed, the right patella was removed, and the compound 
fracture of the right femur was realigned.  He was discharged 
from the service in August 1957 due to physical disability 
involving the right knee.  At the time of service separation, 
incomplete fibrous ankylosis of the right knee, secondary to 
fracture of the right femur and patellectomy of the right 
patella, manifested by shortening of the right leg, muscle 
atrophy and weakness, degenerative arthritis and loss of knee 
motion, was diagnosed.  

On VA medical examination in November 1957, the veteran 
indicated that he experienced stiffness of the right knee and 
discomfort associated with the shortening of the right lower 
extremity, noting that he was wearing a shoe-lift.  On 
examination, he walked with a limp, range of motion of the 
right knee was reduced, the right leg was weak, and there was 
evidence of muscle atrophy, shortening of the right leg, knee 
crepitus on motion, absence of the right patella, and 
numerous scars in the area of the right knee.  X-ray study of 
the right knee revealed a fairly well healed longstanding 
transverse fracture at the junction of the shaft at distal 
expansion of the right femur with a 7 1/2 degrees anterior and 
5 degrees lateral bowing of the fragments at the fracture 
site, osteomyelitis, and arthritis.  Residuals of compound 
fracture of the right knee, with surgical removal of the 
right patella and retained pins in the distal end of the 
femur at the site of the healed transverse fracture, and 
muscle atrophy with weakness and limitation of motion were 
diagnosed.

On VA medical examination in September 1960, the 
aforementioned objective clinical findings (recorded on VA 
examination in November 1957) were essentially confirmed.  On 
examination, the veteran indicated that he continued to 
experience right knee pain, swelling, weakness, impairment 
associated with shortening of the right leg, and impairment 
of the range of motion of the right knee.

On VA orthopedic examination in November 1996, the veteran 
indicated that impairment associated with the service-
connected right knee disability was gradually increasing over 
the years in that he experienced almost constant pain and was 
unable to engage in physical activity requiring use of the 
right leg.  On examination, he walked with a limp, the right 
leg was 2 1/2 inches shorter than the left, and he was wearing 
a 1 1/4 inch lift in the right shoe; extensive scarring was 
noted around the right knee; he was unable to walk on the 
right heel and lacked full extension of the right knee; range 
of motion of the right knee was 20 to 70 degrees; the right 
middle calf muscle was atrophied.  X-ray study of the right 
knee revealed a healed bicondylar fracture with a transverse 
bolt and two screws, absence of the right patella, extensive 
calcification in the right quadriceps tendon, and 
hyperostosis and degenerative changes in the right tibial 
plateau.  Comminuted distal femoral fracture, status post 
open reduction with loss of patella, healed with extensive 
degenerative changes, shortening of the right leg, and 
limitation of motion of the right knee were diagnosed.  

A November 1996 clinical note from Lake Forest Orthopaedic 
Association (appearing to have been prepared by Dr. R. Block) 
reveals that the veteran had right knee arthritis with 
progressive disability and pain.  On examination, range of 
motion of the right knee was -10 to 70 degrees; 1+ valgus was 
noted at 30 degrees with an obvious arthritic knee and a 
bound-down extensor mechanism (but he was able to raise the 
leg against gravity and had extension power of 3+).  The 
examiner indicated that all options of treatment were 
discussed with the veteran, including possible total knee 
replacement, noting that the veteran would think about a 
future course of action.

VA medical records from March 1982 to July 1997 reveal 
intermittent treatment associated with the veteran's service-
connected right knee disability, as manifested by stiffness, 
pain (at times described by him as "extreme"), weakness, 
decreased range of motion (noted as 20 to 70 degrees), 
swelling, 2 1/2 inch shortening of the right leg (corrected by 
custom shoe wear), and difficulty walking (which he 
reportedly performed wearing an elastic knee brace and/or 
with the aid of a cane).  

On VA orthopedic examination in February 1998, the veteran 
indicated that he had a new prosthetic shoe incorporating a 2 
1/4 inch lift, the use of which reportedly alleviated his pain.  
He indicated that he consulted two providers regarding a 
possible knee replacement surgery (including Dr. R. Bloch) 
but neither provider reportedly encouraged the surgery.  He 
indicated that he walked with a limp and experienced knee 
pain, noting that the pain was not as severe as it was when 
he used his previous orthopedic shoe.  On examination, he had 
a short leg limp on the right and walked with a cane in the 
left hand; mild varus deformity, knee deformity, extensive 
scarring, and muscle atrophy at the right knee were noted; 
the right leg was 2 1/2 inch shorter than the left; straight 
leg raising was to 90 degrees, bilaterally; range of motion 
of the right knee was from 20 to 70 degrees.  X-ray study of 
the right knee (noted to have been unchanged since October 
1996) showed a healed bicondylar fracture with a transverse 
bolt and two screws, absence of the right patella, extensive 
calcification in the right quadriceps tendon, and thickening 
of the distal end of the femur with extensive hyperostosis 
and degenerative changes in the right tibial plateau.  
Comminuted distal right femoral fracture, status post open 
reduction with loss of patella, healed with extensive 
traumatic arthritis, a short right femur, and limitation of 
motion of the right leg were diagnosed.

At a May 1999 Travel Board hearing, the veteran testified 
that he experienced essentially continuous pain in the right 
knee, increasing on any activity, noting that he was unable 
to walk any significant distance due to pain.  He noted that 
the severity of pain and impairment of the range of motion 
were gradually increasing over the years.  He suggested that 
right knee motion was severely impaired but the knee was not 
frozen at any particular angle (he was able to move the 
knee).  He testified that the right leg was 2 1/2 inches 
shorter than the left and noted that he was wearing special 
shoes to compensate for the leg-length difference.  
Reportedly, he essentially always ambulated with the help of 
a cane and wore an elastic knee brace.  He indicated that he 
experienced symptoms of swelling, musculoskeletal pain, 
warmth in the right knee area, all of which significantly 
interfered with his ability to engage in essentially any 
physical activity.  He testified that he contemplated 
undergoing a total knee replacement surgery (which would 
reportedly fuse the joint) but was cautioned against the 
procedure.  

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Codes 5200 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

Currently, the veteran's service-connected right knee 
disability is evaluated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256, knee ankylosis, and a 50 percent 
evaluation is assigned consistent with evidence of ankylosis 
in flexion between 20 and 45 degrees.  If knee ankylosis is 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, a maximum schedular rating of 60 percent is of 
application under the same diagnostic code.

Initially, the Board notes that the disability is associated 
with arthritis, the severity of which (and symptoms 
associated therewith) has gradually progressed over the 
years.  However, as the service-connected right knee 
disability is currently rated based on limitation of motion 
under Code 5256, and a compensable (50 percent) rating is 
assigned, an additional disability rating under Diagnostic 
Code 5003 is not warranted based on objective evidence of 
arthritis.

The clinical evidence of record reveals that the veteran's 
right knee disability is associated with extensive scarring.  
However, the evidence does not suggest that such scarring is 
painful and tender on objective demonstration (and such has 
not been suggested by or on behalf of the veteran), or that 
it is productive of functional impairment distinct and 
separate from the overall impairment associated with the knee 
disability.  As indicated above, all disabilities, including 
those arising out of a single disease entity, are to be rated 
separately under 38 C.F.R. § 4.25 unless they constitute the 
"same disability" or the "same manifestation" under 
38 C.F.R. § 4.14.  Esteban, 6 Vet. App. at 261-62.  In this 
case, the evidence does not suggest that a separate rating is 
warranted based on evidence of right knee scarring (which is 
shown to be a part of the overall knee disability).

Although the evidence reveals that the veteran's right lower 
extremity is 2 1/2 inches shorter than the left (due to 
shortening of the distal part of the right femur), and that 
he experiences pain and functional impairment due to such 
shortening, the Board is of the opinion that assignment of a 
separate disability rating based on shortening of the right 
lower extremity (Diagnostic Code 5275) would, in this case, 
violate the antipiramiding provision of the 38 C.F.R. § 4.14 
discussed above. The current rating contemplates all 
residuals of the inservice fracture and, thus, a separate 
rating for leg length shortening is not in order.

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

The entirety of the evidence of record (including the 
veteran's May 1999 hearing testimony) indicates that he 
experiences significant impairment due to right knee/right 
leg disability (which disability includes arthritis, 
deformity, scarring, leg-length difference, and absence of 
the right patella), and that he exhibits a multitude of 
symptoms associated therewith (such as constant pain, 
swelling, discomfort, and inability to walk or perform other 
physical activity involving the use of the right leg) and 
ambulates with the help of a cane and when wearing an elastic 
knee brace.

Accordingly, the Board finds that a 60 percent rating for the 
veteran's service-connected right knee disability under 
Diagnostic Code 5256, assigned by analogy to unfavorable 
ankylosis better contemplates both the objective 
manifestations of the overall disability and the veteran's 
subjective complaints of functional impairment. In this case, 
the transcript of the personal hearing held in May 1999 shows 
that the effects of the inservice fracture, including 
constant aching pain, have progressively increased the 
functional impairment of the veteran's right knee. A total 
knee replacement surgery (which would reportedly result in 
ankylosis) has been contemplated but not recommended. 
Therefore, the Board finds that an increase in the current 
evaluation is in order. The benefit of the doubt has been 
resolved in the veteran's favor. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256.  

The evidence of record before the Board does not reveal that 
the veteran's service-connected right knee disability causes 
him unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1) (1999).  Although he 
receives outpatient medical treatment associated with such 
disability, he is not shown to have required frequent periods 
of hospitalization due to his service-connected right knee 
disability.  The entirety of the evidence of record does not 
show that the disability causes him exceptional hardship in 
an employment setting.  The rating of disabilities is based 
on average impairment of earning capacity in a civil 
occupation.  38 U.S.C.A. § 1155.  In cases such as this, 
where there is no evidence of an exceptional or unusual 
disability picture associated with the right knee disability, 
application of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria, is deemed inappropriate.



 

ORDER

A rating of 60 percent for the service-connected right knee 
disability is granted, subject to the law and regulations 
governing the payment of monetary benefits.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

